DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on April 30, 2019.  It is noted, however, that applicant has not filed a certified copy of the CN 201910362227.3 application as required by 37 CFR 1.55.

Examiner's Note
Although Applicant can be his own lexicographer, the terminology “protection switch” may lead to confusion because protection switch in the instant invention it is not used in the conventional electrical tripping coil. Therefore, the terminology will be examined with its intended meaning.

Drawings
The drawings are objected to because the unlabeled features shown in the drawings should be provided with descriptive text labels, for example: “a first terminal of the protection switch”, “a second terminal of the protection switch”, “a line where the protection switch is located”, “a silicon controlled rectifier”, “a first connection point”, “a second connection point”, “a first residual current simulation line”, “a second residual current simulation line”, “a first diode”, “a second diode”, “a resistor”, etc.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 6 and 15 “a first diode is provided on the first residual current simulation line, a cathode of the first diode is coupled with the hot, and an anode of the first diode is coupled with the second connection point; and a second diode is provided on the second residual current simulation line, a cathode of the second diode is coupled with the neutral, and an anode of the second diode is coupled with the second connection point” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 3 and 12 are objected to because of the following informalities: 
Claim 3, line 6, “change at the connection point”, should be change to - - change at the first connection point - -.
Claim 12, line 6, “change at the connection point”, should be change to - - change at the first connection point - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regard to claims 1 and 10, the limitation “in a self-test state, the self-test unit is configured to control the residual current simulation unit to generate a simulated residual current, and detect a level change on the line where the protection switch is located” which renders the claim vague and indefinite. It is unclear the meaning of “level change” because the Applicant’s specification does not provide an explanation for level change and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Level change” could be interpreted as displacement/movement of the protection switch/tripping coil or increase of the residual current or reduction of the residual current. Clarification is required.
Claim(s) 2 – 9 are indefinite by dependence on claim 1.
Claim(s) 11 – 18 are indefinite by dependence on claim 10.

With regard to claims 6 and 15, recite the following limitations “a first diode is provided on the first residual current simulation line, a cathode of the first diode is coupled with the hot, and an anode of the first diode is coupled with the second connection point; and a second diode is provided on the second residual current simulation line, a cathode of the second diode is coupled with the neutral, and an anode of the second diode is coupled with the second connection point” which renders the claim vague and indefinite. It is unclear because the Figure 1 and Figure 3 show a first diode is provided on the first residual current simulation line, a cathode of the first diode is coupled with the second connection point and an anode of the first diode is coupled with hot; and a second diode is provided on the second residual current simulation line, a cathode of the second diode is coupled with the second connection point, and an anode of the second diode is coupled with the neutral; so the Figures are correct or the instant language?  Clarification is required.
For purposes of the examination, the limitation has been interpreted as “a first diode is provided on the first residual current simulation line, a cathode of the first diode is coupled with the hot, and an anode of the first diode is coupled with the second connection point; and a second diode is provided on the second residual current simulation line, a cathode of the second diode is coupled with the neutral, and an anode of the second diode is coupled with the second connection point.”
Claim(s) 7 – 8 are indefinite by dependence on claim 6.
Examiner’s Note: The dependent claims necessarily inherit the indefiniteness of the claims on which they dependent.

Allowable Subject Matter
Claim(s) 1 – 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter: no prior art of record is considered to teach or suggest the combination of limitations of independent claims 1 and 10. 

With regard to claim 1, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the self-test unit is configured to control the residual current simulation unit to generate a simulated residual current, control the protection switch to be disconnected from the residual current protection control unit, and detect a level change on the line where the protection switch is located.” 
Claim(s) 2 – 9 would be allowed by dependence on claim 1.

With regard to claim 10, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the self-test unit is configured to control the residual current simulation unit to generate a simulated residual current, detect a level change on the line where the protection switch is 
Claim(s) 11 – 18 would be allowed by dependence on claim 10.

The closest prior art is considered to be Ward (US 2014/0009856 A1).
Ward teaches a ground fault circuit interrupter (Fig. 1 – Fig. 10) ([0003] lines 1-5, “residual current devices, which are also referred to as ground fault circuit interrupters (GFCIs)”), comprising a transformer (20 – Fig. 8), a protection switch (SOL1 – Fig. 8), a residual current protection control unit (100 – Fig. 8), a residual current simulation unit (30– Fig. 8) (claim 13, lines 14-20) and a self-test unit (300 – Fig. 8, see figure below) ([0052] lines 1-16), wherein a first terminal (X – Fig. 8, see figure below) of the protection switch (SOL1 – Fig. 8) is coupled with power supply lines (L – Fig. 8) (electrically coupled), and a second terminal (Y – Fig. 8, see figure below) of the protection switch (SOL1 – Fig. 8)  is coupled with the residual current protection control unit (100 – Fig. 8) and the self-test unit (300 – Fig. 8, see figure below) (electrically coupled); the transformer (20 – Fig. 8) is coupled with the residual current protection control unit (100 – Fig. 8), and configured to sense a residual current signal on the power supply lines (L, N – Fig. 8) and deliver the residual current signal to the residual current protection control unit (100 – Fig. 8) ([0015] lines 5-15); the residual current protection control unit (100 – Fig. 8) is configured to control a line (Line – Fig. 8, see figure below) where the protection switch (SOL1 – Fig. 8) is located to be conducted when the residual current signal is higher than a preset operating threshold ([0015] lines 5-15, transistor TR1 makes the line where the protection switch  conductive); the residual current simulation unit (30 – Fig. 8) is coupled with the self-test unit (300 – Fig. 8, see figure below) (electrically coupled); the self-test unit (300 – Fig. 8, see figure below) is coupled with the line (Line – Fig. 8, see figure below) where the protection switch (SOL1 – Fig. 8) is located; in a self-test state, the self-test unit (300 – Fig. 8, see figure below). 


    PNG
    media_image1.png
    801
    1220
    media_image1.png
    Greyscale

Ward (US 2014/0009856 A1) – Fig. 8


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Wu (US 2020/0350758 A1) teaches a ground fault circuit interrupter comprising a mutual inductance unit which includes a first mutual inductance coil and a second mutual inductance coil, wherein the first mutual inductance coil is coupled with the main control chip and configured to sense a residual current on the load circuit.
Ward (US 8,018,697 B2) teaches a switching circuit, e.g. an RCD, comprises a pair of mechanical contacts (M) in an alternating current electricity supply (N, L) and circuit means (SCR) for opening the contacts to cut off the supply in response to a switching signal (S). The switching circuit includes further circuit means (Rs, Cs, D2, D3, Q1, Q2) for defining successive periods of time ("activation windows") during which the magnitude of the supply voltage is not 
Fong (US 8,232,804 B2) teaches a time alert device for use with an earth leakage protection device (such as RCDs - residual current devices or GFCIs - ground fault circuit interrupters or ELCB - earth leakage circuit breakers) that provides an audible and/or visual alert to remind the user of the earth leakage protection device to perform integrity test on the earth leakage protection device at a preset time interval.
Ward (US 2012/0229943 A1) teaches a fault detecting device wherein the particular type of fault to be detected is a residual current fault and the test means includes a test switch (TS) having normally-open contacts (SW3) and which when closed divert a portion of the supply current through the detecting circuit to cause the differential current to flow in the detecting circuit, closure of the test switch contacts (SW3) also connecting the charge storage device (C3) to the supply to allow the charge storage device to charge up.
Hao (US 2018/0278040 A1) teaches a ground fault circuit interrupter is configured to calculate a duration of a residual current or the mutual inductance current received after a reset releases, and output the disconnection control signal when the calculated duration is longer than a fault action delay.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836